 



Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (“Agreement”) is entered into on
September 20, 2007 between Noble Corporation, a Delaware Corporation, (“Noble”),
and Mark A. Jackson (“Jackson”) (Noble and Jackson are collectively referred to
herein as the “Parties,” and individually as a “Party”). The “Effective Date” of
this Agreement shall be on the eighth (8th) day after this Agreement has been
signed by Jackson.
RECITALS
     WHEREAS, Jackson is employed by Noble as President, Chief Executive Officer
and Chairman of the Board of Directors (“Board”);
     WHEREAS, because of his employment as an executive of Noble, Jackson has
obtained intimate and unique knowledge of all aspects of Noble’s business
operations, current and future plans, financial plans and other confidential and
proprietary information;
     WHEREAS, Jackson and Noble mutually desire to terminate their employment
relationship and all other officer, director and employee positions held by
Jackson in Noble and in any of its subsidiaries or affiliates effective as of
September 20, 2007;
     WHEREAS, the Parties desire to finally, fully and completely resolve all
disputes that now or may exist between them, including, but not limited to those
concerning Jackson’s hiring, employment and separation from Noble, and all
disputes over benefits and compensation connected with such employment.
     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by each Party, the
Parties do hereby agree as follows:
     1. Employment Termination. Jackson’s employment and all positions held by
Jackson with Noble are terminated effective September 20, 2007 (“Separation
Date”). On the Separation Date, Jackson shall resign his positions as Chairman
of the Board, Chief Executive Officer and as President of Noble, and all other
director, officer, and employee positions with the Board, Noble and any of
Noble’s subsidiaries or affiliates. On the Separation Date, Jackson shall
execute and deliver to Noble a resignation letter in the form attached hereto as
Exhibit A. After the Separation Date, Jackson shall, as Noble may reasonably
request, provide any other documents to Noble to effect such resignations. This
Agreement cancels and supersedes all prior agreements, oral or written, relating
to Jackson’s employment with Noble except as otherwise provided in this
Agreement.
     2. Certain Payments and Benefits.
          (a) Accrued Obligations. Within seven (7) days following the
Separation Date, Noble shall pay Jackson an amount of cash for all salary earned
but unpaid through the Separation Date, minus appropriate payroll taxes and
withholdings, and amount of cash equal to all accrued but unused vacation as of
the Separation Date, minus appropriate payroll taxes and withholdings (“Accrued
Obligations”). Except as otherwise provided in this Agreement or as required by
law, all other compensation, bonus, commission, severance, equity, expense
reimbursements, vacation and benefits which relate to Jackson’s employment with
Noble, including any benefits set forth in any plan, policy or program, shall
cease as of the Separation Date.

1



--------------------------------------------------------------------------------



 



          (b) Separation Payments. Subject to Jackson’s consent to and
fulfillment of his obligations under this Agreement, and provided that Jackson
does not revoke this Agreement pursuant to Paragraph 16, Noble shall pay Jackson
(1) the amount of Seven Hundred Fifty Thousand U.S. dollars (USD $750,000.00),
minus normal payroll withholdings and taxes, which is an amount equal to one
year of Jackson’s base salary in effect as of the Separation Date, and (2) the
amount of Five Hundred Sixty Two Thousand Five Hundred U.S. dollars (USD
$562,500), minus normal payroll withholdings and taxes, which is an amount equal
to the bonus amount Jackson could have earned (on a pro rated basis through the
Separation Date) under Noble’s 2007 Short Term Incentive Plan had he remained
employed with Noble through December 31, 2007 (the amounts in (1) and (2) are
referred to collectively as the “Separation Payments”). Noble shall pay the
Separation Payments to Jackson in a lump sum payment within 20 days after the
Effective Date of this Agreement. The Separation Payments shall not be treated
as compensation for purposes of Noble’s 401(k) Plan, 401(k) Restoration Plan,
The Noble Drilling Corporation Salaried Employees’ Retirement Plan or any other
retirement plan.
          (c) Equity Awards. Jackson and Noble acknowledge that Jackson
currently holds certain nonqualified stock options granted under Noble’s 1991
Stock Option and Restricted Stock Plan, as amended (the “Plan”), pursuant to the
Noble Corporation Nonqualified Stock Option Agreements dated September 1, 2000,
April 20, 2004, April 27, 2005, February 2, 2006, April 26, 2006, and February
13, 2007 (the “Stock Options”) and certain time-vested restricted stock granted
under the Plan pursuant to the Noble Corporation Time-Vested Restricted Stock
Agreements dated April 27, 2005, February 2, 2006, April 26, 2006, and
February 13, 2007 (the “Time-Vested Restricted Stock”). As of the Separation
Date, all of the shares subject to (i) the Stock Options, to the extent
unvested, shall be immediately vested, and shall be exercisable in accordance
with the terms and conditions of the agreements granting such Stock Options and
(ii) the Time-Vested Restricted Stock, to the extent unvested, shall be
immediately vested. Except as otherwise expressly provided in this
Paragraph 2(c), all equity awards previously granted under the Plan by Noble to
Jackson and outstanding as of the Separation Date, including without limitation,
any grants of performance-vested restricted stock, shall continue to be governed
by the terms and conditions of the applicable award agreements, including,
without limitation, any provisions providing for forfeiture of such awards upon
Jackson’s termination of employment with Noble. Notwithstanding anything to the
contrary contained herein, in the event Jackson does not consent to and fulfill
his obligations under this Agreement during the Separation Period or, he revokes
this Agreement in accordance with Paragraph 16 below, any Stock Options or
Time-Vested Restricted Stock that vested in accordance with this Paragraph 2(c)
shall be immediately forfeited and of no further force or effect.
          (d) Benefits. Pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), if Jackson is eligible for and
elects COBRA continuation coverage under Noble’s medical, dental or vision plan,
Noble shall continue to cover Jackson under Noble’s medical, dental or vision
plan, and Noble shall pay the same portion of Jackson’s individual premiums for
such coverage as the portion of said premiums that Noble paid for Jackson
immediately prior to the Separation Date, until the earlier of:
(i) September 20, 2008; (ii) the date that Jackson obtains full-time employment
with another entity, dies, or breaches the Agreement; or (iii) the date
Jackson’s coverage under Noble’s medical, dental or vision plan terminates for
any reason. After September 20, 2008, Jackson may continue COBRA continuation
coverage pursuant to COBRA, if he so elects and is eligible, provided that
Jackson shall be solely responsible for the payment of any COBRA premiums for
continued coverage for all periods after September 20, 2008.

2



--------------------------------------------------------------------------------



 



To the extent the benefits provided under this Paragraph 2(d) are otherwise
taxable to Jackson, such benefits, for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (and the regulations and other guidance issued
thereunder) (“Section 409A”) shall be provided as separate monthly in-kind
payments of those benefits, and to the extent those benefits are subject to and
not otherwise excepted from Section 409A, the provision of the in-kind benefits
during one calendar year shall not affect the in-kind benefits to be provided in
any other calendar year. Noble shall provide Jackson under separate cover at his
home address, information necessary and as required by law to facilitate the
transfer or rollover of his 401(k) account and information regarding COBRA
election. Benefits provided under this Paragraph 2 to Jackson or to his spouse
or dependents shall be modified to the extent benefits under an applicable plan
are modified for active employees of Noble.
          (e) Waiver of Additional Compensation or Benefits. Other than
compensation, payments and benefits expressly provided for in this Agreement,
Jackson shall not be entitled to any additional compensation, bonus, stock
options, commissions, benefits, severance payments or grants under any benefit
plan, severance plan or bonus or incentive program established by Noble or any
of Noble’s affiliates. Jackson acknowledges that any vested interest held by
Jackson in Noble’s 401(k) Plan, retirement plan and any other plans in which
Jackson participates, including the 401(k) matching payments for contributions
made up to and including the Separation Date, shall be distributed in accordance
with the terms of the plan and applicable law. The release in Paragraph 4 shall
be deemed to cover any and all claims Jackson may be entitled to regarding his
compensation, bonuses, stock options or grants and any other benefits he may or
may not have received during his employment with Noble.
     3. Press Release. In connection with the termination of Jackson’s
employment with Noble, Jackson consents to Noble’s issuance of a press release,
and internal communications and external communications regarding his separation
from his employment with Noble.
     4. General Release and Waiver. Jackson, on his own behalf and on behalf of
his agents, administrators, representatives, executors, successors, heirs,
devisees and assigns (collectively, the “Releasing Parties”) hereby fully
releases, remises, acquits and forever discharges Noble and all of its
affiliates, and each of their respective past and present officers, directors,
shareholders, equity holders, members, partners, agents, employees, consultants,
independent contractors, attorneys, advisers, successors and assigns
(collectively, the “Released Parties”), jointly and severally, from any and all
claims, rights, demands, debts, obligations, losses, causes of action, suits,
controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever (collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, fringe benefits, reinstatement, reemployment, or
compensatory, punitive or any other kind of damages, which any of the Releasing
Parties ever have had in the past or presently have against the Released
Parties, and each of them, arising from or relating to Jackson’s employment with
Noble or its affiliates or the termination of that employment or any
circumstances related thereto, or any other matter, cause or thing whatsoever,
including without limitation all claims arising under or relating to employment,
employment contracts, employee benefits or purported employment discrimination
or violations of civil rights of whatever kind or nature, including without
limitation all claims arising under the Age Discrimination in Employment Act
(“ADEA”), the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Equal Pay Act of 1963, the Rehabilitation

3



--------------------------------------------------------------------------------



 



Act of 1973, Title VII of the United States Civil Rights Act of 1964, 42 U.S.C.
§ 1981, the Civil Rights Act of 1991, the Civil Rights Acts of 1866 and/or 1871,
the Sarbanes-Oxley Act, the Texas Commission on Human Rights Act, the Texas
Payday Law, the Texas Labor Code or any other applicable federal, state or local
employment discrimination statute, law or ordinance, including, without
limitation, any workers’ compensation or disability claims under any such laws,
claims for wrongful discharge, breach of express or implied contract or implied
covenant of good faith and fair dealing, and any other claims arising under
state or federal law, as well as any expenses, costs or attorneys’ fees. Jackson
further agrees that Jackson will not file or permit to be filed on Jackson’s
behalf any such claim. Notwithstanding the preceding sentence or any other
provision of this Agreement, this release is not intended to interfere with
Jackson’s right to file a charge with the Equal Employment Opportunity
Commission (the “EEOC”) in connection with any claim he believes he may have
against Noble or its affiliates. However, by executing this Agreement, Jackson
hereby waives the right to recover in any proceeding Jackson may bring before
the EEOC or any state human rights commission or in any proceeding brought by
the EEOC or any state human rights commission on Jackson’s behalf. This release
shall not apply to any of Noble’s obligations under this Agreement, or any
vested 401(k), or vested continuing benefits to which Jackson is entitled under
this Agreement, COBRA continuation coverage benefits, indemnification to which
Jackson may be entitled, or any other similar benefits required to be provided
by statute. Jackson acknowledges that certain of the payments and benefits
provided for in Paragraph 2 of this Agreement constitute good and valuable
consideration for the release contained in this Paragraph 4.
     5. Return of Noble Property. Within five (5) days of the Separation Date,
Jackson shall, to the extent not previously returned or delivered: (a) return
all equipment, records, files, programs or other materials and property in his
possession which belongs to Noble or any one or more of its affiliates,
including, without limitation, all, computer access codes, Blackberries, mobile
telephones, credit cards, keys and access cards; and (b) deliver all original
and copies of notes, materials, records, plans, technical data or other
documents, files or programs (whether stored in paper form, computer form,
digital form, electronically or otherwise) that relate or refer to (1) Noble or
any one or more of its affiliates, or (2) Noble or any one or more of Noble’s
affiliates’ financial statements, business contacts, and sales including but not
limited to business plans, monthly financial reviews, budget materials,
acquisition materials, and Noble offering memorandums. Jackson represents and
warrants that he has not retained and has or shall timely return and deliver all
the items described or referenced in subparagraphs (a) or (b) above; and, that
should he later discover additional items described or referenced in
subparagraphs (a) or (b) above, he shall promptly notify Noble and
return/deliver such items to Noble.
     6. Covenants. To protect Noble’s Confidential Information and in
consideration of the compensation and benefits provided herein, Jackson agrees
that it is necessary to enter into the following restrictive covenants:
          (a) Non-Solicitation. For a period of one (1) year following the
Separation Date, Jackson shall not, without the prior written consent of the
Chief Executive Officer of Noble, directly or indirectly, either as a principal,
manager, agent, employee, consultant, officer, director, stockholder, partner,
investor or lender or in any other capacity, and whether personally or through
other persons: solicit, induce, hire or attempt to hire, solicit or induce, on
behalf of himself or any other person or entity, any executive, officer, or
employee of Noble who was employed by Noble at the time of such solicitation to
terminate his/her employment with Noble and/or accept employment

4



--------------------------------------------------------------------------------



 



or any other relationship elsewhere; and
          (b) Non-Disclosure. Jackson shall keep secret and shall not use or
disclose to anyone, including, without limitation, any person, firm,
corporation, or other entity, or publish, or use for any purpose, any
Confidential Information. Jackson acknowledges that during his employment, Noble
provided him with information that is considered Confidential Information, as
defined below. Jackson shall take all reasonable measures to protect the secrecy
of and avoid disclosure and unauthorized use of, the Confidential Information
and agrees to immediately notify Noble in the event of any unauthorized use or
disclosure of the Confidential Information. “Confidential Information” includes,
without limitation, all processes, policies, procedures, mechanisms, and
software developed by Noble and all materials relating thereto, as well as all
scientific study or research, drawings, data, concepts, inventions, technology,
plans, formulas, studies, reports, blueprints, specifications, designs,
parameters, and other technical knowledge, all sales leads and marketing plans,
strategies and tactics, financial plans and information, investment plans and
information, employee lists and information, and all lists, contact information
and identities, and other business affairs of Noble learned by Jackson at any
time during his employment. The Parties acknowledge that this Paragraph 6 is
material to this Agreement. Information Jackson knew before working for Noble or
that is generally available or known to the general public or obtained from
sources other than Noble or anyone affiliated with Noble is not confidential and
this Agreement shall not prevent Jackson from discussing such public information
with any person or entity who is already aware of that information.
     7. Breach of Agreement. In the event Jackson fails to materially fulfill
any of his obligations in this Agreement during the Separation Period, or
Jackson or anyone acting on his behalf brings suit against Noble seeking to
declare any term of this Agreement void or unenforceable and if one or more
material terms of this Agreement are ruled by a court or arbitrator to be void
or unenforceable or subject to reduction or modification, Noble shall be
entitled to (a) terminate the Agreement, (b) terminate any remaining Separation
Payments set forth in Paragraph 2, and Jackson will not be entitled to receive
any remaining Separation Payments, (c) recover Separation Payments and all other
benefits set forth in Paragraph 2 already paid to Jackson (except for the sum of
$1,000) upon court order, (d) recover attorneys’ fees, expenses and costs Noble
incurs in such action, and/or (e) recover any and all other damages to which
Noble may be entitled at law or in equity as a result of a breach of this
Agreement.
     8. Non-Disparagement. Jackson shall not, directly or indirectly, disclose,
communicate, or publish any disparaging information concerning Noble, its
officers, directors or employees, products, services, operations, technology,
proprietary or business information, or cause others to disclose, communicate,
or publish any disparaging information concerning the same and that he shall not
take any action deemed to interfere with the overall operation of Noble. Jackson
shall not disclose, directly or indirectly, communicate, or publish any
disparaging information concerning the terms of his employment with Noble, any
other circumstance that arose from his employment with Noble or separation from
employment, or any action or event that occurred during his employment with
Noble, or cause others to disclose, communicate, or publish any disparaging
information concerning the same.
     9. Indemnification. This Agreement does not terminate any right Jackson may
have to indemnification under Noble’s organizational documents, applicable law,
or Noble’s Directors’ and Officers’ liability insurance policy as in effect from
time to time; provided, however, that any such

5



--------------------------------------------------------------------------------



 



rights shall remain subject to all applicable terms of such organizational
documents, law and/or insurance policy, as in effect from time to time. Without
limiting the foregoing, Noble acknowledges and agrees that reasonable and
customary travel expenses Jackson incurs in connection with the current
governmental investigation shall be deemed indemnifiable expenses, so long as
Jackson is otherwise entitled to indemnification for his fees and expenses.
     10. Not An Admission of Wrongdoing. This Agreement shall not in any way be
construed as an admission by either Party of any acts of wrongdoing, violation
of any statute, law or legal or contractual right.
     11. Voluntary Execution of the Agreement. Each Party acknowledges that they
have had an opportunity to review all aspects of this Agreement, and that they
fully understand all the provisions of the Agreement and are voluntarily
entering into this Separation Agreement and the General Release. Jackson
acknowledges and agrees that Jackson is not represented by counsel for Noble or
the Board, and further agrees that he has been represented by the law firm of
Mayer Brown in connection with his execution of this Agreement. Jackson further
represents that he has not transferred or assigned to any person or entity any
claim involving Noble or any portion thereof or interest therein.
     12. Confidentiality of Agreement. The Parties shall keep confidential the
specific terms of this Agreement and shall not disclose same to any person
except that (a) Jackson may inform his spouse and his financial, tax,
professional, pastoral and legal advisors of the contents or terms of this
Agreement, and (b) Noble may inform its financial, tax, business and legal
advisors, or anyone else with a need to know, of the contents or terms of this
Agreement. Before sharing the Agreement or its terms with any permissible party,
Jackson and Noble shall notify them of this confidentiality requirement. This
Agreement may be disclosed or appended as an exhibit to any securities filing
required to be made by Noble or its affiliates, or pursuant to any other
applicable law.
     13. Binding Effect. This Agreement shall be binding upon Noble and upon
Jackson and his heirs, administrators, representatives, executors, successors
and assigns. In the event of Jackson’s death, this Agreement shall operate in
favor of his estate and all payments, obligations and consideration will
continue to be performed in favor of his estate.
     14. Severability. Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected and such provisions shall remain in full
force and effect.
     15. Entire Agreement. This Agreement sets forth the entire agreement
between the Parties, and fully supersedes any and all prior agreements,
understandings, or representations between the Parties pertaining to Jackson’s
employment with Noble, the subject matter of this Agreement or any other term or
condition of the relationship between Noble and Jackson. Jackson represents and
acknowledges that in executing this Agreement, he does not rely, and has not
relied, upon any representation(s) by Noble, its attorneys or its agents except
as expressly contained in this Agreement.
     16. Knowing and Voluntary Waiver. Jackson, by Jackson’s free and voluntary
act of signing below, (i) acknowledges that he has been given a period of
twenty-one (21) days to consider

6



--------------------------------------------------------------------------------



 



whether to agree to the terms contained herein, (ii) acknowledges that he has
been advised to consult with an attorney prior to executing this Agreement,
(iii) acknowledges that he understands that this Agreement specifically releases
and waives all rights and claims he may have under the Age Discrimination in
Employment Act, as amended prior to the date on which he signs this Agreement,
and (iv) agrees to all of the terms of this Agreement and intends to be legally
bound thereby. Furthermore, Jackson acknowledges that the payments and benefits
provided for in Paragraph 2 of this Agreement will be delayed until this
Agreement becomes effective, enforceable and irrevocable.
This Agreement shall become effective, enforceable and irrevocable on the eighth
day after the date on which it is executed by Jackson (the “Effective Date”).
During the seven-day period prior to the Effective Date, Jackson may revoke his
agreement to accept the terms hereof by indicating in writing to Noble his
intention to revoke. If Jackson exercises his right to revoke hereunder, he
shall forfeit his right to receive any of the payments or benefits provided for
herein, and to the extent such payments or benefits have already been made,
Jackson agrees that he will immediately reimburse Noble for the amounts of such
payments and benefits.
     17. Notices. All notices and other communications hereunder will be in
writing. Any notice or other communication hereunder shall be deemed duly given
if it is sent by registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient as set forth:

         
 
  If to Jackson:   Mark A. Jackson
 
      13135 South Dairy Ashford, Suite 800
 
      Sugar Land, Texas 7747  
 
  If to Noble:   Executive Vice President & Corporate Secretary
 
      Senior Vice President & General Counsel
 
      Noble Corporation
 
      13135 South Dairy Ashford, Suite 800
 
      Sugar Land, Texas 77478

     Any party may send any notice or other communication hereunder to the
intended recipient at the address set forth using any other means (including
personal delivery, expedited courier, messenger services, fax, ordinary mail or
electronic mail), but no such notice or other communication shall be deemed to
have been duly given unless and until it is actually received by the intended
recipient. Any party may change the address to which notices and other
communications are to be delivered by giving the other party notice.
     18. Governing Law. This Agreement shall in all respects be interpreted,
enforced, and governed under the laws of the State of Texas. Noble and Jackson
agree that the language on this Agreement shall, in all cases, be construed as a
whole, according to its fair meaning, and not strictly for, or against, any of
the Parties. Venue of any litigation arising from this Agreement shall be in a
court of competent jurisdiction in Harris County, Texas.
     19. Counterparts. This Agreement may be executed in counterparts, each of
which when executed and delivered (which deliveries may be by facsimile) shall
be deemed an original and all

7



--------------------------------------------------------------------------------



 



of which together shall constitute one and the same instrument.
     20. No Assignment Of Claims. Jackson represents and agrees that he has not
transferred or assigned, to any person or entity, any claim involving Noble, or
any portion thereof or interest therein.
     21. No Waiver. This Agreement may not be waived, modified, amended,
supplemented, canceled or discharged, except by written agreement of the
Parties. Failure to exercise and/or delay in exercising any right, power or
privilege in this Agreement shall not operate as a waiver. No waiver of any
breach of any provision shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision, nor shall any waiver be
implied from any course of dealing between or among the Parties.
D-1570309.6

8



--------------------------------------------------------------------------------



 



I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS AND THAT I AM RELEASING CLAIMS AND THAT I AM
ENTERING INTO IT VOLUNTARILY.
AGREED TO BY:

             
/s/ Mark A. Jackson
      September 20, 2007    
 
     
 
   
Mark A. Jackson
      Date    
 
           
STATE OF TEXAS
           
 
           
COUNTY OF FORT BEND
           

     Before me, a Notary Public, on this day personally appeared Mark A.
Jackson, known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledges to me that he has executed this Agreement on behalf
of himself and his heirs, for the purposes and consideration therein expressed.
     Given under my hand and seal of office this 20th day of September, 2007.

                  /s/ Linda L. Macias       Notary Public in and for the State
of Texas           

(PERSONALIZED SEAL)

9



--------------------------------------------------------------------------------



 



NOBLE CORPORATION

                By:   Julie J. Robertson         Title: Executive Vice President
and Corporate Secretary      Date:  September 20, 2007       

STATE OF TEXAS
COUNTY OF FORT BEND
     Before me, a Notary Public, on this day personally appeared Julie J.
Robertson, known to me to be the person and officer whose name is subscribed to
the foregoing instrument and acknowledged to me that the same was the act of
Julie J. Robertson, and that he has executed the same on behalf of said
corporation for the purposes and consideration therein expressed, and in the
capacity therein stated.
     Given under my hand and seal of office this 20th day of September, 2007.

                  /s/ Linda L. Macias       Notary Public in and for the State
of Texas           

(PERSONALIZED SEAL)

10



--------------------------------------------------------------------------------



 



September 20, 2007
Board of Directors
Noble Corporation
13135 South Dairy Ashford, Suite 800
Sugar Land, Texas 77478
I hereby resign my positions as Chairman of the Board of Directors, Chief
Executive Officer and as President of Noble Corporation (“Noble”), and all other
officer, director and employee positions of the Board, Noble and its
subsidiaries and affiliates, effective immediately.
Sincerely,
Mark A. Jackson

11